07-9048-am
    In re Vlad Kuzmin



                        UNITED STATES COURT OF APPEALS 

                            FOR THE SECOND CIRCUIT 


                                 SUMMARY ORDER

    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
    ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
    RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING
    A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
    FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER") .
    A PARTY CITING A SUMMARY ORDER MUST SERVE A COpy OF IT ON ANY PARTY NOT
    REPRESENTED BY COUNSEL.

         At a stated ter.m of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 12TH day of October, two thousand ten.

    PRESENT:
                 Jose A. Cabranes,
                 Robert D. Sack,
                 Richard C. Wesley,
                           Circuit Judges.




                                                            07-9048-am
    In re Vlad Kuzmin,

                         Attorney. 	                       ORDER OF
                                                           GRIEVANCE PANEL



    FOR VLAD KUZMIN:                   HAL R. LIEBERMAN, Esq., New York, New
                                       York.


1         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

2   DECREED that the report of this Court's Committee on Admissions

3   and Grievances ("the Committee") is adopted, and VLAD KUZMIN is

4   PUBLICLY REPRIMANDED for the misconduct described in the
 1   Committee's report.

 2   I.   Summary of Proceedings

 3         By order filed in July 2007, this Court referred Kuzmin to

 4   the Committee for investigation of the matters described in that

 5   order and preparation of a report on whether he should be subject

 6   to disciplinary or other corrective measures.

 7         During the Committee's proceedings, Kuzmin had the

 8   opportunity to address the matters discussed in the Court's

 9   referral order and to testify under oath at a hearing held on

10   November 19, 2008, and February 12, 2009.   Kuzmin was represented

11   during the Committee's proceedings by Hal R. Lieberman, Esq.

12   Presiding over the hearing were Committee members Mary Jo White,

13   Esq., Loretta E. Lynch, Esq., and the Honorable Howard A. Levine.

14   In March 2010, the Committee    led with the Court the record of

15   the Committee's proceedings and its report and recommendations.

16   Thereafter, the Court provided Kuzmin with a copy of the

17   Committee's report, and Kuzmin responded.

18         In its report, the Committee concluded that there was clear

19   and convincing evidence that Kuzmin had engaged in conduct

20   warranting the imposition of discipline.    See Report at 16.

21   Specifically, the Committee found that Kuzmin had:   (1) missed

22   this Court's briefing deadlines on multiple occasions;     (2)

23   regarding Qun Yang v. McElroy, 98-4391-ag, missed both the

24   initial     efing deadline and the deadline for responding to this


                                      2

 1   Court's subsequent order to show cause why the case should not be

 2   di    ssed based on his default, failed to notify his client

 3   promptly of the case status, and failed to adequately advise

 4   immigration authorities of the circumstances of Yang's entry into

 5   the United States;    (3) used a retainer agreement that did not

 6   comport with New York's ethical rules; and (4) repeatedly fail

 7   to formally withdraw from, or stipulate to the dismissal of,

 8   cases that he had abandoned.      Id., at 1, 16.     After noting the

 9   presence of various aggravating and mitigating factors, the

10   Committee recommended that Kuzmin be publicly reprimanded and

11   subject to certa      reporting requirements.      Id. at 16-17.    In his

12   response, Kuzmin stated that he had no objections to the factual

13   or legal determinations in the Committee's report, but requested

14   cIa   fication as to the commencement date of the reporting

15   requirements recommended by the Committee.         Response at 1.

16   II.   Additional Defaults After Issuance of Referral Order

17         A       ew of this Court's records indicates that Kuzmin has

18   not missed any briefing deadlines since the March 2010 issuance

19   of        Committee's report.   However, as the Committee noted,

20   Kuzmin missed briefing deadlines in six cases between the

21   issuance of this Court's July 2007 referral order and the

22   Committee's February 2009 hearing; four of those defaults clearly

23   occurred after he had received notice of the Court's referral

24   order in March 2008.     See Report at 7-8; Hearing Transcript at

25   249-53 (discussing cases docket          under 07-3741, 07-4883, 07­
                                         3

 1   5379, 07-5380, 08-1800, and 08-3457); Kuzmin's March 17, 2009

 2   Post-Hearing Submission.

 3           In addition to the new defaults noted by the Committee,

 4   Kuzmin has missed deadl          in three other cases.       In Jin Bei

 5   Zhao v. Gonzales, 06-3438-ag, Kuzmin permitted the October 2008

 6   briefing deadline to pass without filing a br              or requesting an

 7   extension, causing this Court to issue an order to show cause why

 8   the appeal should not be dismissed bas             on his default.   See Jin

 9   Bei Zhao, 06-3438-ag, order filed Oct. 31, 2008.            After timely

10   responding,    see id., response             Nov. 3, 2008, Kuzmin withdrew

11   the appeal, see id., motion filed Nov. 5, 2008, order granted

12   withdrawal filed Nov. 6, 2008.          In Zhao Xiang v. Gonzales, 0

13   5405      , Kuzmin allowed the October 2008 briefing          adline to

14   pass before moving to withdraw the appeal more than two weeks

15   later.     See Zhao Xiang,   06-5405-ag, order        led Sept. 17, 2008

16   (setting Oct. 17 briefing deadline), motion to withdraw filed

17   Nov. 3, 2008, order granting withdrawal filed Nov. 18, 2008.               In

18   Dian        Jiang v. Mukasey, 08-0980-ag, Kuzmin filed a motion

19   an extension of the          fing deadline the day a          the deadline

20   had pas         See        Fei Jiang,    08-0980-ag, order filed Apr. 10,

21   2008 (setting May 12 briefing deadline), motion fi              May 13,

22   2008.

23           Finally, this Court has received additional information

24   concerning Ku         's performance         Heng Lun Chen v. Gonzales, 05­


                                             4

 1   5199-ag, which was listed in the July 2007 referral order as one

 2   of the cases that were dismissed due to Kuzmin's default on a

 3   scheduling order.      During the proceedings before the Committee,

 4   Kuzmin stated that he had decided not to proceed with that appeal

 5   in light of the unlikelihood of success and the possibility of

 6   alternative relief being available.         Kuzmin's May 2008 Response

 7   to Committee's Order to Show Cause, at 15, 16; Hearing Transcript

 8   at 37-38.     However, in July 2009    (after the Committee's hearing

 9   was completed), Heng Lun Chen moved for reinstatement of his

10   appeal, alleging:     (a)   in September 2005, he retained Kuzmin to

11   file his petition for review, and paid him a total of $6,000 over

12   two years;     (b) he diligently checked the status of his case, by

13   visiting Kuzmin's office about twice a year and calling the

14   office over ten times a year, and was consistently told his case

15   was still pending; and (c) in February 2009, he discovered that

16   his petition had been dismissed in March 2006 based on Kuzmin's

17   failure to file a brief.        See Heng Lun Chen,    05-5199-ag, motion

18   and affidavit filed July 21, 2009.         Heng Lun Chen asserted that

19   Kuzmin had failed to keep him apprised of the status of his case,

20   or of the dismissal, and, implicitly, that Kuzmin had permitted

21   the case to be dismissed on default without consulting Heng Lun

22   Chen.     See _id.   Heng Lun Chen's motion for reinstatement was

23   denied.     See id., order filed Sept.     9, 2009.

24           We reach no conclusions at this time concerning the



                                           5

 1   allegations made by Heng Lun Chen, since Kuzmin has not had an

 2   opportunity to address them in this proceeding.     However, since

 3   the allegations are serious, we direct Kuzmin to address them in

 4   his first report to the Committee, as explained below.

 5   III.   Conclusions

 6          Upon due consideration of the Committee's report, the

 7   underlying record, and Kuzmin's submissions, it is hereby ORDERED

 8   that Kuzmin is PUBLICLY REPRIMANDED for the misconduct described

 9   in the Committee's report and DIRECTED to comply with the

10   reporting requirements described on page 17 of the Committee's

11   report.

12          However, we modify the reporting requirements as follows:

13   (a) Kuzmin's first report must be received by the Committee

14   within 30 days of the filing of the present order,    (b) it must

15   cover the time period from March 23, 2010 to the date of the

16   report, and (c)   in addition to the content requirements set forth

17   by the Committee, it must address the above-noted allegations

18   made by Heng Lun Chen, the fee arrangement for that case, whether

19   any portion of the fee was retained after the dismissal of the

20   case, and, if any portion was retained, the basis for that

21   retention.    The remaining three reports must abide by the

22   requirements set forth in the Committee's report.     The Committee

23   may modify the report deadlines, either on motion or sua sponte.

24   Upon receipt of Kuzmin's first report, the Committee should hold



                                       6

 1   such additional proceedings as it sees       , and thereafter submit

 2   to the Court a supplemental report concerning the Heng Lun Chen

 3   allegations.

 4        The text     this panel's July 2007 order and the Committee's

 5   report are appended to, and deemed         of, the present order

 6   the following disclosure purposes.     Kuzmin must disclose this

 7   order to all courts and bars of which       is currently a

 8   and as required by any bar or court rule or order.     Kuzmin        so

 9   must, within           days of the filing of this order,             an

10   affidavit with    s Court confirming         he has complied with

11   the preceding disclosure requirement.     Furthermore, the C          of

12   Court is direct    to release this         to the public by posting

13   it on this Court's web site and providing copies to members

14   the public in     same manner as all other unpublished decisions

15   of this Court, and to serve a copy on Kuzmin, this Court's

16   Committee on Admissions and Grievances, the attorney disciplinary

17   committee for the New York State Appel        Division, First

18   Department, and all other courts and j      sdictions to which this

19   Court distributes disciplinary decisions in the ordinary course.

                                    FOR THE COURT:
                                    Cathe     O'Hagan Wol            rk




                                    By: Michael Zachary
                                    Counsel to the Grievance Panel



                                      7

                             APPENDIX 1

                      Text of Ju1y 2007 order

     For      reasons that follow, Vlad Kuzmin is refe     to this
Court's Committee on Admissions and Grievances    r     stigation
        matters described below and preparation of a     rt on
            should be subject to disciplinary or       corrective
measures.   See Second Circuit Local Rule 46(h). We        s no
     on       as to an appropriate disposition. The Committee
   , of course, in the first instance, determine the appropr
      of its investigation.

        s matter was commenced at the request of Qun
        sciplinary action against Kuzmin, his former
      on Kuzmin's conduct in Yang's appeal from an
      of Immigration Appeals ("BIA").   See Qun Yang v. McElroy,
98 4391       Yang primarily alleges that Kuzmin had             Yang
     his petition for review in that appeal had been           on
          s by this Court, and that Kuzmin had re    ed to provide
him       a copy of this Court's opinion, de    te numerous
     sts.   See id., letter filed Dec. 28, 2006 (noting attorney's
failure to provide copy of Court's decision). According to Yang,
upon         ng this Court's docket sheet, he 1        that,
contrary to Kuzmin's statements, his petition had been dismissed
in October 2005 due to Kuzmin's failure to    le a brief.    See
id.,       st for disciplinary action filed     . 5, 2007.

     We note that the default that resulted in      dismissal of
    's appeal was the second default by Kuzmin     the appeal.
          original April 2004 due date f o r ' s brief passed
without a brief being filed, this Court issued an 0      to show
cause why the appeal should not be dismissed     r  ilure to
          and why Yang's counsel should not be           to this
Court's disciplinary committee.  See id., 0    r   led Aug. 19,
2004. Although Kuzmin responded to the order to show cause by
          that Yang's petition for review had me     and that the
     re to file the brief was inadvertent, see id., response
          . 17, 2004, Kuzmin failed to comply with the Court's
subsequent scheduling order and the appeal was       ssed more
than one year after the new due date for the bri      See id.,
       ing order filed Oct. 3, 2004, dismissal        filed Oct.
28, 2005.

            Yang obtained new counsel,           a motion for
     tatement of his appeal, in which he            a detailed
account of Kuzmin's alleged misconduct be      both this Court and
         nistrative agency.  See id., motion fil    Oct. 27, 2007.

                                  8

However, Yang's new counsel eventually        sted withdrawal of
Yang's motion    r reinstatement, as a re    t of the BlA's grant
of his motion to          the immigration proceedings based on
ineffective assistance of counsel.    See   ., letter filed June
21, 2007. The        r requesting withdrawal did not identify the
attorney who was found to be ineffect

     Aside from     allegations pertaining to Yang's case, a
review of this Court's records indicates that the Court has
dismissed an addit    1 28 of the 102    itions for review    r
which Kuzmin was counsel of record,         on the petitioners'
failure to comply with this Court's s i n g orders.      See
Second Circuit cases docketed under 02 4409(L) (later
reinstated); 02-4410(con) (later reinstated); 02-4411(con) (    er
reinstated); 02-4470; 03-4045; 03-4301; 03 4350; 03-4483; 03­
40079; 03-40196; 03-40686; 04-1877(later reinstated); 04-1931;
04-2694; 04 976; 04-3058; 04-3310; 04 3429; 04-4029; 04-6644;
05-0683; 05 1038; 05-3601; 05-3675; 05 3871; 05-5199; 05 5673;
06-2128 (later reinstated).l

     Upon due consideration of the matters described above,      is
ORDERED that Vlad Kuzmin is referred to this Court's Committee   on
Admissions and Grievances for invest    ion and preparation of   a
report, pursuant to Federal Rule of     llate Procedure 46,      s
Court's Local Rule 46(h), and the Rules    the Committee on
Admissions and Grievances.

                              FOR THE COURT: 

                              Catherine O'Hagan Wolfe, Clerk 


                               By:
                                     --~~--~
                                                 ry
                                                Staff Attorney




      1 The reinstatements noted in the list of dismissed appeals
were pursuant to motions filed by Kuzmin. Additionally, a
of Third Circuit docket sheets avai        on-line indicates
at least two of       four petitions     review filed by Kuzmin in
the Third Circuit        been dismissed     failure to comply with
scheduling orders.    See Third Circuit dockets in 05-3450 and 06­
1080.

                                 9
                                                           APPENDIX 2

                                        March 2010 Report of the Committee
                                           on Admissions and Grievances




                                       REPORT & RECOMMENDATION
                                       Re: In re Vlad Kuzmin, #07-9048~am

          I.     Introduction

                  By order dated July 31, 2007 (the "Referral Order"), the United States Court of Appeals
          for the Second Circuit ("the Court") referred Vlad Kuzmin to this Committee for investigation of



•         his conduct before the Court and for preparation of a report on whether he should be subject to
          disciplinary or other corrective measures.

                  The Court's Referral Order raises two primary concerns. First, Kuzmin was counsel of
          record in 28 of 102 petitions for review that were dismissed for failure to comply with the
          Court's scheduling orders. Second, Kuzmin's former client, Qun Yang, alleges that Kuzmin
          twice failed to file briefs in his asylum appeal, Yang v. McElroy, No. 98-4391-ag, resulting in the
          dismissal of his case. According to Yang, Kuzmin concealed the default and told Yang that his
          case had been denied on the merits. Yang also contends that Kuzmin made false representations
          to immigration authorities on his behalf.

                  The Committee finds that Kuzmin failed to timely file numerous briefs without adequate
         justification, but does not find, by clear and convincing evidence, that Kuzmin committed the
         misconduct alleged by Yang. However, the Committee does find that Kuzmin failed to
         adequately advise the immigration authorities of the circumstances of his client's entry into the
         United States. The Committee recommends that Kuzmin be publicly reprimanded for his
         conduct and required to submit biannual reports on the functioning of his practice for the next
         two years. The following constitutes the Committee's report and recommendation to impose
         discipline on Kuzmin .




•   992333V3
                                                                                                   •
II. 	    This Disciplinary Proceeding

       On March 5, 2008, this Committee issued an Order to Show Cause regarding Kuzmin's
conduct as alleged in the July 31,2007 Referral Order. On March 26, 2008, Kuzmin's counsel
sought an extension oftime to file a response. Kuzmin's response and supporting documentation
were received on May 2,2008.

      On November 6, 2008, Committee members Mary Jo White and Judge Howard A. Levine
conducted an informal interview of Yang, Kuzmin's former client, with the assistance of a
Mandarin interpreter. Yang's current counsel, Jan Allen Reiner, was also present.

        A hearing was held on November 19, 2008 before Committee members White, Judge
Levine and Loretta E. Lynch. Kuzmin and his counsel, Hal R. Lieberman, were in attendance
and presented Peter Wilson, Esq., as a character witness. Yang and Reiner were also present for
a part of the hearing, and Yang testified with the assistance of a Mandarin interpreter. The
Committee's Report and Recommendation relies exclusively on Yang's sworn testimony and
does not incorporate any factual or legal assertions made during Yang's informal interview on
November 6, 2008.

        The hearing was continued on February 12,2009, in order to permit Kuzmin's counsel
the opportunity to further cross-examine Yang. Kuzmin also presented Charles Christophe, Esq.,
as an additional character witness. On March 17, 2009, Kuzmin provided the Committee with a
written response to specific questions raised during the hearing. On March 27, 2009, Kuzmin        •
submitted a comprehensive post-hearing brief.

III. 	   Factual Background

      The following facts are taken from court records, written submissions to the Committee
from Kuzmin and Yang and sworn hearing testimony.

        Kuzmin has been practicing law for a little over a decade, primarily in the field of
immigration. Currently a partner at Kuzmin & Associates, P.C., the firm that he founded five
years ago, Kuzmin's practice consists primarily of immigration law cases, as well as related
family law and commercial matters. Kuzmin's caseload includes approximately one thousand
administrative filings and one hundred active court cases. Kuzmin normally has about twenty
immigration matters pending in the federal appellate courts.

         Kuzmin graduated from the University of Akron Law School in 1997, after attending
col1{!ge at Moscow Linguistic University and Walsh University in Canton, Ohio. Following law
school, Kuzmin initially worked for a small medical malpractice firm, but in 2001, he joined
Wilson & Associates, a firm specializing in immigration law. After the events of September 11,
2001, several of the partners and associates left Wilson & Associates, and the remaining lawyers



22992333v3
                                               2

                                                                                                   •
•   reorganized. On June 30, 2002, Wilson & Associates was dissolved and reformed into Wilson,
    Joshi & Kuzmin LLP. Mr. Kuzmin and his co-partner, Sunit Joshi, became responsible for all of
    the firm's cases. In March 2004, the partnership between Kuzmin and Joshi was dissolved and
    Mr. Kuzmin opened his own firm, Kuzmin & Associates, P.C.



            Kuzmin is a member of the New York bar and is admitted to practice before the Second
    Circuit, Third Circuit, Ninth Circuit and Eleventh Circuit, as well as the U.S. District Courts for
    the Southern and Eastern Districts of New York.

            Prior to the Committee's investigation, three ofMr. Kuzmin's former clients - Qun
    Yang, Xue Jia Lin, and Zhi Yong Liu - had filed complaints against him before the Departmental
    Disciplinary Committee of the New York Supreme Court, Appellate Division, First Department
    ("DDC"). The DDC investigated these complaints, but decided in each case to take no action.

    IV.     Legal Standard

           Under the Rules of the Committee on Admissions and Grievances for the United States
    Court of Appeals for the Second Circuit ("Committee Rules"),




•                  An attorney may be subject to discipline or other corrective measures
                   for any act or omission that violates the rules ofprofessional conduct
                   or responsibility of the state or other jurisdiction where the attorney
                   maintains his or her principal office. . .. An attorney also may be
                   subject to discipline or other corrective measures for any failure to
                   comply with a Federal Rule of Appellate Procedure, a Local Rule of
                   the Court, an order or other instruction of the Court, or a rule of
                   professional conduct or responsibility of the Court, or any other
                   conduct unbecoming a member of the bar.


    Committee Rule 4; see also Fed. R. App. P. 46(c ) ("[A] court of appeals may discipline an
    attorney who practices before it for conduct unbecoming a member of the bar or for failure to
    comply with any court rule.").

           "Conduct unbecoming a member of the bar" includes "conduct contrary to professional
    standards that shows an unfitness to discharge continuing obligations to clients or the courts, or
    conduct inimical to the administration ofjustice. More specific guidance is provided by case
    law, applicable court rules, and 'the lore of the profession,' as embodied in codes of professional
    conduct." In re Snyder, 472 U.S. 634, 645,105 S. Ct. 2874, 2881 (1985).




•   22992333v3
                                                      3
        As Kuzmin was a member of the bar of New York State during the time period at issue,             •
the New York State Code of Professional Responsibility ("the Code") also applies. Two sections
are of particular relevance in this matter. First, the Code states that a lawyer shall not "[n ]eglect
a legal matter entrusted to the lawyer." D.R. 6-101(A)(3); 22 N.Y.C.R.R. § 1200.30(A)(3)
(2008); see also N.Y. Rules of Prof' I Conduct R. 1.3(b) (effective Apr. 1,2009) (hereinafter
"N.Y.R."). Second, the Code prohibits conduct that "adversely reflects on the lawyer's fitness as
a lawyer." D.R. 1-102(A)(7); 22 N.Y.C.R.R. § 1200.3(A)(7); see also N.Y.R. 8A(h).

         Courts have consistently treated neglect of client matters and ineffective or incompetent
representation as sanctionable conduct. See, e.g., Gadda v. Ashcroft, 377 F.3d 934, 940 (9th Cir.
2004), Amnesty Am. v. Town ofW Hartford, 361 F.3d 113, 133 (2d Cir. 2004), Matter of
Rabinowitz, 596 N.Y.S.2d 398, 402 (N.Y. App. Div. 1993), United States v. Song, 902 F.2d 609
(7th Cir. 1990), Matter ofKraft, 543 N.Y.S.2d 449 (N.Y. App. Div. 1989), In re Bithoney, 486
F.2d 319 (lst Cir. 1973). Such conduct is also sanctionable under the applicable professional
rules and standards. The American Bar Association's Standards for Imposing Lawyer Sanctions
call for a range of sanctions from reprimand to disbarment for various forms of "lack of
diligence" and "lack of competence." ABA Standards §§ 404, 4.5. The Disciplinary Rules of
New York's Lawyer's Code of Professional Responsibility require that "[a] lawyer shall not ...
[n]eglect a legal matter entrusted to the lawyer," D.R. 6-101 (a)(3); N.Y.C.R.R. § 1200.30(a)(3);
see also N.Y.R. 1J(b); in addition, the Code's Ethical Canons require that the lawyer should
represent his or her client "zealously," Canon 7-1, and that he or she "be punctual in fulfilling all
professional commitments," Canon 7-38.

        "Any finding that an attorney has engaged in misconduct or is otherwise subject to
corrective measures must be supported by clear and convincing evidence." Rules of the
Committee on Admissions and Grievances, Rule 7(h). Once misconduct has been established, in
determining the sanction to be imposed, the following factors should generally be considered: (a)
                                                                                                         •
the duty violated; (b) the lawyer's mental state; (c) the actual or potential injury caused by the
lawyer's misconduct; and (d) the existence of aggravating or mitigating factors. See ABA
Standards § 3.0. This Committee may recommend to the Court's Grievance Panel a range of
sanctions, including disbarment, suspension, public or private reprimand, monetary sanction,
removal from pro bono or Criminal Justice Act panels, referral to other disciplinary bodies,
supervision by a special master, counseling or treatment, or "such other disciplinary or corrective
measures as the circumstances may warrant." Committee Rule 6.

V.     The Alleged Misconduct

       A.      Defaults on Scheduling Orders

         The evidence demonstrates that in mUltiple instances, Kuzmin failed to comply with court
scheduling orders and failed to prosecute his clients' cases diligently. The Referral Order alleged
that 28 of 102 petitions for review in which Kuzmin was counsel of record were dismissed for
failure to comply with scheduling orders. Kuzmin acknowledged the defaults and explained that



22992333v3
                                                  4

                                                                                                         •
•

 he had failed to submit timely briefs in these cases for one of four reasons: (1) he had lost contact
 with the client; (2) the case was actually assigned to his former partner and was not Kuzmin's
 responsibility (a change that was not reflected on the docket); (3) he and the client had decided
 not to pursue the case based on the merits; or (4) he had simply committed an administrative
 error or oversight.

                 1.     Lost Contact With Client

        In four cases, 03-4301,03-40196,04-1931 and 04-6644, Kuzmin failed to file briefs
 because he had lost contact with his clients, who had also failed to pay for his services.
 According to Kuzmin, these clients simply "disappeared." May 2, 2008 Response, at 15.
 Kuzmin "now understands that the proper procedure in these circumstances is to move to
 withdraw as counselor move to extend the time to file a late brief prior to the expiration of the
 deadlines for filing the briefs." Id. at 16.


                2.      Cases Assigned to Former Partner

         Three of the cases listed in the Referral Order (03-4045,04-4350 and 03-4483) were
 actually assigned to Kuzmin's former partner, SunitJoshi, upon the dissolution of Wilson, Joshi
 & Kuzmin LLP in March 2004. Though Joshi failed to file notices of appearance in these cases,
 it was Kuzmin's understanding that Joshi had taken full responsibility for them. Tr. 36. Kuzmin



•

 had no further contact with those clients after he formed his own firm. Id. Kuzmin told the
 Committee that he "now knows that he should have moved for leave to withdraw as counsel in
 those cases where the client had remained with [his] former partner, Mr. Joshi, or at least filed a
 substitution of counsel." May 2, 2008 Response, at 17.


                3.      Declined to Pursue Case Based on Merits

         In twelve cases, Kuzmin declined to pursue an appeal due to a low likelihood of success
 or the availability of an alternative form of relief. Tr. 37. These cases include: 02-4470,03­
 40079,03-40686,04-2694,04-3058,04-3310, 05-1038, 05-3601, 05-3675, 05-3871, 05-5199
 and 05-5673. May 2,2008 Response at 11-16. According to Kuzmin, a low probability of
 success was indicated in several cases based on untimeliness, mootness, or a lack of evidence to
 show persecution or other necessary elements of the clients' claims. Id. In addition, in at least
 three instances, Kuzmin's clients were able to obtain asylum by applying for an adjustment of
 status based on a spouse or other relative. May 2, 2008 Response, at 17; Tr. 37-38.
 Nevertheless, Kuzmin concedes that, in all ofthese twelve instances, he should have withdrawn
 the petitions. May 2, 2008 Response, at 16-17.


                4.              Administrative Error




•

 22992333v3
                                                   5
        Six cases involved "inadvertent administrative malfunction" that prevented Kuzmin from       •
filing briefs in a timely manner. In one case (06-2128), Mr. Kuzmin's support staff confused the
petitioner's brief due date with that of the government. May 2,2008 Response, at 15.
Ultimately, the case was reinstated and remanded. In another case (04-1877), the client's record
was maintained in the file ofthe co-petitioner (whom Kuzmin also represented). May 2,2008
Response, at 13; Tr. 39. With respect to three cases (04-3429,04-4029, and 05-0683), Kuzmin
stated that he had not received dismissal orders from the Court. May 2, 2008 Response, at 14.
However, Kuzrnin did not address whether he had ever received the briefing schedules in those
cases and/or could have discovered the briefing deadlines through other means. In a sixth case
(04-2976), Kuzmin stated that he had filed a request to suspend the briefing schedule in order to
hold a pre-argument conference ("CAMP conference"), but never received a response from the
Court. May 2,2008 Response, at 14. When no date was set for the conference, he did not follow
up to inquire about the briefing schedule. Kuzmin acknowledged that he should have filed a
motion to stay the briefing schedule. Tr.64-65.

        In addition, three of the cases cited in the Referral Order (02-4409,02-4410,02-4411)
were consolidated and withdrawn by stipulation between Mr. Kuzmin and the United States
Attorney's Office. Tr. 37. Kuzmin and the Assistant U.S. Attorney then jointly moved to
reinstate and remand the cases to the Board of Immigration Appeals pursuant to a second
stipulation. [d.


               5.             Kuzmin's Response

       Since 2006, Kuzmin has increased staffing at his firm, and has implemented a system
whereby he and his office manager both check the calendar to keep track of due dates. Mar. 27,
2009 Response, at 9; Tr. 43-44; May 2, 2008 Response at 16-17. The new staff includes a docket
manager / office manager, additional lawyers and paralegals. Mar. 27, 2009 Response, at 9.
                                                                                                     •
According to Kuzmin, he now has a high confidence level that he will be able to comply with
Court scheduling orders. Tr. 44.

       Kuzmin did not believe that his actions had prejudiced his clients in any way, either
because he lost contact with them, pursuit of an appeal would not have been successful, the client
was able to obtain legal status through other means or the client's case was reinstated. Tr. 40.
He acknowledged, however, that he should not have defaulted in any of these cases and that he
had significantly inconvenienced the Court by doing so. [d. at 40-41.

               6.     Findings

        The Committee finds that Kuzmin's failure to comply with proper procedures for
withdrawal or dismissal of appeals violated the Court's scheduling orders as well as his
obligation either to represent his clients or to terminate the representation. Kuzmin's conduct
disrupted the Court's proceedings and burdened the Court's staff with additional work. See



22992333v3
                                                6

                                                                                                     •
•

 Bennett v. Mukasey, 525 F.3d 222,225 (2d Cir. 2008); D.R. 2-11O(A)(2); 22 N.Y.eR.R. §
 1200. 15(A)(2) ("A lawyer shall not withdraw from employment [without] complying with
 applicable laws and rules"); see also N.Y.R. 1.16(e). In addition, it is apparent that Kuzmin's
 conduct had the potential to cause significant injury to his clients.

           Both aggravating and mitigating factors are present. The aggravating factors considered
 by the Committee include: (1) Kuzmin's pattern of dilatory conduct and (2) the vulnerability of
 Kuzmin's immigrant clients. ABA Standards § 9.22(c) & (h). The mitigating factors present
 are: (1) absence of a prior disciplinary record; (2) absence of a dishonest or selfish motive; (3)
 personal problems relating to the dissolution ofKuzmin's firm; (4) a cooperative attitude with
 respect to the Committee's investigation; and (5) Kuzmin's remorse. ABA Standards § 9.32(a),
 (b), (c), (e) & (1).

        B.      Recent Untimely Submissions

         Since the July 31, 2007 referral order, Kuzmin has made untimely filings in six instances.
  On four occasions, he requested an extension of time from the Court after the briefing due date
 had already passed. In two cases, he submitted late briefs. In a post-hearing submission dated
 March 17,2009, Kuzmin specifically addressed the Committee's concern about these matters
 and provided supporting documentation indicating the corrective efforts that he had undertaken
 with respect to each case. Kuzmin argued that, of the forty to forty-five cases that he handled
 before the Second Circuit during this time period, these six cases are isolated instances that do



•

 not demonstrate an ongoing pattern of dilatory conduct. Mar. 17,2009 Response, at 3 .


                1.      Late Motions for Extensions of Time

         According to Kuzmin, in the matter of Zheng v. Mukasey, No. 07-3741-ag, he did not
 receive the scheduling order from the Court. Immediately upon becoming aware of the order­
 three days after the brief due date - Kuzmin filed a motion for an extension of time. The Court
 granted the motion.

         In the case of Weng v. Mukasey, No. 07-4883-ag, Kuzmin timely prepared a request for a
 30-day-extension of time, but the letter was never submitted to the Court, due to a clerical error
 by his staff. Upon discovering three days after the brief due date that the request for an extension
 of time had not been mailed, Kuzmin promptly moved to modify the briefing schedule. The
 motion was granted

         Zheng v. Mukasey, No. 07-5379-ag, involved two cases that had been consolidated one,
 a direct appeal from the BIA and the other, a subsequent appeal of a motion for reconsideration
 before the BIA. After the consolidation, Kuzmin expected the Court to issue a new scheduling
 order for the combined cases. No such order was issued, and Kuzmin missed the briefing date




•

 22992333v3
                                                  7
                                                                                                        •
that had been set in the direct appeal. Four months later, the Court issued an Order to Show
Cause, and Kuzmin submitted a timely brief in response.

        In the case of Li v. Mukasey, No. 07-5380-ag, Kuzmin moved to modify the briefing
schedule on the date that petitioner's brief was due. The Court granted only a one~week
extension of time, but Kuzmin did not receive the order until several days after the week had
expired. In fact, he had actually filed the brief one day after the new due date, without
knowledge of the Court's order. Nevertheless, upon receiving the order, Kuzmin filed a motion
for leave to file a late brief after-the-fact. The Court granted the motion.


               2.      Late Briefs

        In the matter of Zheng v. Mukasey, No. 08-1800-ag, Kuzmin had timely filed the brief,
but it was not accepted by the clerk's office because the cover of the brief did not indicate that
the case was a consolidated matter. The clerk's office requested an amended cover, which
Kuzmin submitted two weeks later.

       In the case of Zheng v. Mukasey, No. 08-3457-ag, Kuzmin's office had erroneously
recorded the brief due date as November 17,2008, instead ofNovember 7,2008. Kuzmin
submitted the brief on November 17th, and upon learning that his filing was late, immediately
submitted an after-the-fact motion for leave to file a late brief, which was granted.


               3.      Findings

        Kuzmin's recent dilatory conduct is of particular concern to the Committee, since it
occurred after Kuzmin was made aware that untimely filings were unacceptable to the Court and
                                                                                                        •
such filings had resulted in a disciplinary investigation against him. In addition, at least two of
the out of time filings were caused by clerical errors committed by either Kuzmin or his staff,
suggesting that the administrative changes put in place by Kuzmin during 2008 were not entirely
effective. Fortunately, none of the overdue filings in these six cases resulted in defaults, and thus
Kuzmin's clients were not prejudiced. Nevertheless, Kuzmin's actions caused additional
needless disruption and burden to the Court. Bennett, 525 F.3d at 225; D.R. 2-110(A)(2); 22
N.Y.C.R.R. § 1200.lS(A)(2); see also N.Y.R. 1.16(e).

        Aggravating factors with respect to this conduct include: the Court's prior referral order
alleging untimely filings; and a pattern of misconduct. ABA Standards § 9.22(a) & (c).
Mitigation factors are: (1) Kuzmin's timely good faith efforts to rectifY his untimely submissions
by filing motions to submit late briefs or to modifY the scheduling order; (2) a cooperative
attitude towards the Committee's investigation; and (3) Kuzmin's remorse. ABA Standards §
9.32(d), (e) & (1).




22992333v3
                                                  8

                                                                                                        •
•
       C.     Kuzmin's Representation ofQun Yang

         The Referral Order cites both a letter and motion from Kuzmin's former client, Yang,
 concerning Kuzmin's representation of him in the matter of Yang v. McElroy, No. 98-4391-ag.
 In an April 4, 2007 letter to the Court, Yang sought disciplinary sanctions against Kuzmin, in
 connection alleging that Kuzmin had defaulted in Yang's case by twice failing to file timely
 briefs. The letter also contended that Kuzrnin had misled Yang to believe that his case had been
 dismissed on the merits. In an October 27,2006 motion to reinstate his Second Circuit case,
 Yang also provided a detailed account of Kuzmin's alleged misconduct before both the Court
 and the BIA. The motion to reinstate further alleged that Kuzmin had knowingly filed
 documents on Yang's behalf with the Department of Romeland Security / United States
 Citizenship and Immigration Services (DRS / USCIS) that contained false statements, causing
 DHS / USCIS to deny Yang's application for an adjustment of status based upon his marriage to
 a United States citizen.


                1.     Background

          Yang is a citizen of China who left his country without authorization in March 1993,
 traveling to Singapore and then Korea before arriving in the United States two months later. He
 then applied for asylum in the United States, arguing that his extensive participation in pro­
 democracy protests in China put him at risk of persecution ifhe were to return. While Yang's



•

 initial asylum application was pending, he also participated in a pro-democracy protest in the
 United States and wrote an article denouncing the Communist Party in China that was published
 in a Chinese-American newsjoumal on December 13, 1993.

        Yang was initially paroled into the United States based on an application for political
 asylum that he filed at JFK airport. Upon entering the country, he quickly secured the
 representation of attorney Yiming Zhu to pursue his asylum application. On January 18, 1994,
 Yang's asylum application was denied on the merits by an Immigration Judge ("IJ"), who also
 concluded that Yang had committed fraud by entering the United States using counterfeit
 documents. Yang appealed that decision before a three-judge panel of the Board of Immigration
 Appeals ("BIA") and lost, though one judge dissented in Yang's favor. Yang decided to seek a
 new attorney, and engaged the law firm Wilson & Associates, who filed a petition for review of
 the BIA's decision with the U.S. Court of Appeals for the Second Circuit. In a published
 decision, the Court held that

               [C]uITent country conditions "bear vitally" as to asylum, and
               because the administrative record is silent as to China's
               contemporary treatment of persons with backgrounds similar to
               Yang's, we agree with the INS that remand is appropriate in this
               case. Remand to the BIA will enable it to address several respects
               in which the present record appears deficient. ... We reserve




•

 22992333v3
                                                 9
               jurisdiction and remand to the BIA for the limited purpose of
               entertaining and resolving a motion by applicant to consider
               whether circumstances in China since 1993 have so changed that
               he has a well-founded fear that, given the totality of his actions, he
               would be subject to persecution if deported to China.
                                                                                                    •
Yang v. McElroy, 277 F.3d 158, 163-64 (2d Cir. 2002) (citations omitted).

        Once Yang's case was remanded to the BIA, the agency mistakenly sent all
correspondence to his former attorney, Zhu, and Yang's new counsel never received the briefing
schedule. Yang's case was dismissed without his or his attorneys' knowledge. As a result, when
Yang applied to renew his work authorization, he was taken into custody by immigration
authorities. Kuzmin first became involved in actively representing Yang when he filed a motion
to reinstate Yang's Second Circuit case and to secure Yang's release from federal prison. Tr. 14­
15. (Prior to that stage, Yang's case had been handled by other attorneys at Wilson & Associates
and its successor firm, Wilson, Joshi & Kuzmin.) On October 1,2003, the Court granted
Yang's' motion to reinstate and to stay his deportation pending resolution of his appeal. Yang
was released from prison on November 6, 2003.


               2.     Defaults

        Upon the October 2003 reinstatement of his appeal before the Court, Yang's brief was
due on April 5, 2004. However, Kuzmin failed to file a brief, and on August 19,2004, the Court      •
issued an Order to Show Cause. According to Kuzmin, he received neither the briefing schedule
nor the order because at the time, his partnership with Joshi was deteriorating and Joshi had
locked Kuzmin out of their shared office, denying Kuzmin access to the case files. Tr.59-62,
214-16.

        On September 16,2004, Kuzmin reviewed the Yang case file and contacted the Assistant
U.S. Attorney handling the matter. May 2,2008 Response, at 7. Upon learning from the AUSA
that an Order to Show Cause had been issued, Kuzmin filed a motion for modification of the
scheduling order the following day, arguing that Yang's case was meritorious and requesting
fourteen days in which to submit a brief. ld The motion was granted and Yang's brief was due
on October 18,2004. Kuzmin never filed the brief, and one year later, on October 28,2005,
Yang's case was dismissed.

       Kuzmin claims that, after responding to the Order to Show Cause and successfully
obtaining a two-week extension of time to file the Yang brief, he reviewed the case law and
determined that Yang did not have a strong case for asylum. Tr. 15-19. Kuzmin testified that he
discussed the merits of the case with his client, and they jointly decided that it would be in
Yang's best interest to abandon the Second Circuit appeal and instead pursue an adjustment of
immigration status based on Yang's recent marriage. Tr. 15-21,62,221-27. Kuzmin added that



22992333v3
                                                 10

                                                                                                    •
•   Yang's decision was also motivated by his desire to avoid paying an additional $2500 fee to
    Kuzmin for drafting and filing the brief. Tr.233-34. Yang's application for an adjustment of
    status was submitted on May 5, 2005. It was denied on May 23, 2006.

            During the period between the brief due date and the filing of Yang's adjustment of status
    petition, Yang risked having his Second Circuit case dismissed and his stay of removal lifted,
    making him vulnerable to detention and/or deportation. When asked whether Kuzmin had
    informed Yang of this risk during their discussion about whether to file the Second Circuit brief,
    Kuzmin answered "I don't recall specifically discussing the stay. .. but I am sure Mr. Yang was
    aware ifhe had a stay and you don't file petition, it will be denied." Tr. 228; see also Tr. 230-33.
    Kuzmin admitted that he did not take steps to prevent his client from being detained or deported
    between October 18,2004, when Yang's brief was due, and May 5, 2005, when Yang's
    adjustment of status application was filed. Tr. 231-33.

            During the hearing, Yang presented a different understanding about his discussions with
    Kuzmin concerning the filing of the Second Circuit brief. Yang could not remember whether he
    ever had a discussion with Kuzmin about the merits of his case. Tr. 157-59. According to Yang,
    he did agree to apply for an adjustment of status, but he did not intend to abandon his Second
    Circuit petition. Tr. 86, 160-61, 199. Yang also denied being told that he would have to pay an
    additional fee for the Second Circuit brief. Tr. 160.

            Yang testified that he did not learn that his Second Circuit case had been denied until



•   2006, when he and a member of Kuzrnin's staff, Mr. Chen, attended an immigration interview
    related to Yang's adjustment of status application. Tr. 87-88, 107, 109. While attending the
    interview, Yang inquired about the status of his Second Circuit case, and Chen informed him that
    the case had been closed for months. Tr. 107. Yang testified that he became angry with Chen
    since "during these several months I could have been arrested again." Tr. 108. Yang also noted
    that, between 2004 and 2006, he had asked staff at Kuzmin's office about the status of his
    Second Circuit appeal many times and was repeatedly told that the case was still pending. Tr.
    107-09. According to Yang, he first learned that Kuzmin had missed briefing deadlines upon
    hiring a new attorney to reopen his case. Tr. 196-98.

            At the hearing, Yang's current counsel, Reiner, contended that Kuzmin's claim that
    Yang's case was weak on the merits was undermined by the Second Circuit's previous remand of
    Yang's case to the BIA for consideration of changed country conditions. Tr.201-02. According
    to Reiner, the Court need not have reached the merits of Yang's case - Kuzmin could have
    simply argued that, due to mailing errors, Yang never had the opportunity to argue before the
    BIA that changed country conditions warranted a grant of asylum. ld. Kuzmin maintains that
    the state of the law two years later had changed such that, had he filed a brief on Yang's behalf in
    October of2004, (1) the Court would not have granted a second remand of Yang's case to the
    BIA and (2) the Court would have denied Yang's asylum appeal on the merits, as it had done in
    other recent cases involving similar facts. Tr. 204-06, 223-27.




•   22992333v3
                                                     11
         The Committee finds that Kuzmin failed to prosecute Yang's case diligently by missing
the April 2004 briefing deadline and related Order to Show Cause. Although he was in the midst       •
of the turbulent dissolution of his law partnership, it is apparent that Kuzmin did not take
adequate steps to ensure that he responded to client needs and court deadlines in a timely manner,
as required by the disciplinary rules and the Court's orders. It is less clear whether Kuzmin
failed to meet the second briefing deadline in October 2004 against his client's wishes, as
alleged. While there are clear reasons why it appears unlikely that Yang would have knowingly
consented to withdrawal of his Second Circuit petition, Kuzmin testified credibly that he
discussed the matter with Yang and believed that he had Yang's consent to abandon his appeal.
Accordingly, the Committee cannot find, by clear and convincing evidence, that Kuzmin
defaulted on the case to his client's detriment and without his client's permission. However, at
the least, by failing to withdraw the petition, Kuzmin unnecessarily inconvenienced the Court
and failed to provide clarity to Yang.

        There are both aggravating and mitigating factors with respect to this conduct Yang's
vulnerability as an immigrant and non-lawyer is an aggravating factor. ABA Standards §
9.22(h). Kuzmin's lack of a prior disciplinary record, absence of a dishonest or selfish motive,
personal problems concerning the dissolution of his firm and his cooperation with the Committee
are mitigating factors. ABA Standards § 9.32(a), (b), (c) & (e).


               3.     False Statements

       Yang contends that, in the immigration documents that he filed on Yang's behalf in 2005       •
and 2006, Kuzmin repeatedly made the false assertion that no fraud had been committed by Yang
upon his entry to the United States, causing Yang's applications to be denied. According to
Yang, he "continuously asserted to Mr. Kuzmin that he did not wish to argue that he did not
know that he had used fraudulent documents at entry. In addition to putting forth arguments not
allowed by law, Mr. Kuzmin was doing so against Petitioner's wishes." Yang, No. 98-4391-ag,
Motion for Reinstatement of Petition for Review, at 12-13 (Oct. 27, 2006).

         Upon entering the United States, Yang admitted to an immigration officer at JFK Airport
that he had purchased a green card by paying $1500 to a friend in Singapore. Yang, No. 98­
4391-ag, Certified Administrative Record, at 171. The interviewing officer described the card as
"counterfeit." Id. During a January 18, 1994 hearing before an Immigration Judge ("IJ"), Yang
testified that he had "no idea" whether the green card that he had purchased was authentic and
that he had entered the United States using a passport that had not been issued by the Chinese
government Id. at 84. In an oral decision, the IJ concluded that Yang had entered the country
using fraudulent documents. Id. at 38-39.

        In May 2005, Kuzmin prepared an 1-130 Petition for Relative Visa and 1-485 Application
for Adjustment of Status on behalf of Yang. Exhibit A, at 7. Yang answered "no" to Question
10 of the form, which asked whether he had, "by fraud or willful misrepresentation of a material



22992333v3
                                                12

                                                                                                     •
•

 fact, ever sought to procure, or procured, a visa, other documentation, entry into the U.S. or any
 immigration benefit." Id. The Petition and Application were signed by Yang and Kuzmin. In
 answering Question 9 of the same form, Kuzmin acknowledged that an IJ had previously ordered
 Yang "excluded." Id. According to Kuzmin, the answer to Question 9 should have led
 immigration officials to check the administrative record to learn about the IJ finding. Tr. 68.
 Thus, "Mr. Yang's answer to Question No. 10 was a way to signal the fact that, notwithstanding
 the IJ's finding, Mr. Yang honestly did not know, at the time he obtained them, that the
 documents were not genuine." Mar. 27, 2009 Response, at 17.

         On March 2,2006, Yang attended an interview regarding his adjustment of status
 application. Though Kuzmin did not attend the interview, Yang was accompanied by a lawyer
 and a non-lawyer staff member from Kuzmin's office. Tr. 89. On May 23,2006, the U.S.
 Citizenship and Immigration Service (USCIS) denied Yang's application on the basis that Yang
 had falsely claimed at his interview that he did not enter the country through fraudulent means,
 contrary to evidence in the record that Yang had presented counterfeit documents upon entry.
 Exhibit B.

        Though immigrants who are found to have attempted to enter the United States through
 fraudulent means are generally deemed "inadmissible" under Section 212(a)(6)(C) of the
 Immigration and Nationality Act, in June 2006, a representative from Kuzmin & Associates
 sought a waiver of the law on the ground that Yang "was not aware of the nature of the
 documents given to him when he was fleeing persecution in China." Exhibit C. In August 2006,


•

 the USCIS denied Yang's waiver application and motion to reopen, noting that Yang had
 previously admitted to the immigration officer at JFK airport that he had paid $1,500 for a
 counterfeit resident alien card. Exhibit D.

         According to Kuzmin, he had represented to immigration authorities in the adjustment of
 status petition that Yang had not used fraudulent means to enter the country because Yang had
 always maintained the position that he did not know whether the documents were fraudulent. Tr.
 26-31,50-59. Although Kuzmin was aware that an IJ had held otherwise, Kuzmin took the
 stance that Yang continued to dispute the D's finding. Tr. 30-32, 50-59. Kuzmin also argued
 that, notwithstanding the written submissions, the denial of Yang's adjustment of status
 application was ultimately based upon Yang's own representations during the interview, at which
 Kuzmin was not present. l Tr. 57-58. Kuzmin testified that, in any case, he had advised Yang to
 answer all questions truthfully at the interview. Tr. 239-240.


     According to Yang, he had asked Kuzmin to accompany him to the interview, but was told
     that he would have to decide between Kuzmin or Mr. Chen, a member of Kuzmin's staff.
     Tr. 89. Yang chose to be joined by Chen, since Chen spoke Mandarin and Yang had
     interacted with him frequently in the past. Tr. 89-90. However, Kuzmin contends that he
     always recommends that clients have an attorney accompany them to immigration
     interviews, but Yang declined to have Kuzminjoin him because it would be too expensive.



•

 22992333v3
                                                 13
        Yang testified that it was Kuzmin's staff member Mr. Chen, not Kuzmin, who had              •
advised him prior to his March 2006 interview with immigration authorities. Tr. 168-170, 191­
92. Chen allegedly coached Yang to deflect questions about fraudulent entry documents by
responding that all of his documents had been prepared by a "snakehead" (a member of an
organization that helps individuals to immigrate to developed countries often by illegal means
- in exchange for payment). Tr. 90. Yang could not recall exactly what he told the immigration
officer during the interview, and no transcript was recorded.

        Following the interview, the USCIS denied Yang's application and Yang met with
Kuzmin in order to prepare an affidavit in connection with a motion to reconsider. Tr. 168-69,
191-92. Yang testified that, during that meeting, Kuzmin instructed him not to state that he had
used fraudulent documents to enter the country. Tr.170. Yang's motion to reconsider was filed
by an associate at Kuzmin's firm and presented the argument that, at the time he entered the
country, Yang did not know whether his documents were authentic. Tr. 248-49; Exhibit C, at 2
("USCIS decision held that petitioner stated that he never used fraud. (USCIS Dec. 2.) This is
incorrect. Petitioner stated that he was not aware of the nature of the documents given to him
when he was fleeing persecution in China.") (citation omitted). Although Kuzmin generally
reviews filings prepared by associates, he did not recall whether he had reviewed Yang's motion
before it was submitted. Tr. 249. According to Kuzmin, the statements in the motion to
reconsider were entirely accurate, based on what Yang had told him. Mar. 27 Response, at 17­
18.

        Given Yang's prior disclosures to various immigration authorities, and the !J's prior
finding that Yang had committed fraud by entering the United States using counterfeit
documents, Kuzmin should have taken precautions to ensure that any statements made orally or
in writing to the USCIS on the issue of Yang's entry to the country were accurate, complete and
addressed any apparent inconsistencies in the record. Merely checking "no" to Question 10,
                                                                                                    •
without including any additional explanation that this answer was meant to indicate that Yang
was unaware of whether the documents were genuine or not - and without including
documentation of the relevant circumstances and an application for waiver of inadmissibility as
provided under the Immigration and Nationality Act - clearly disadvantaged his client.

        However, while Kuzmin's conduct with regard to Question 10 ofthe May 5, 2005
petition and in overseeing the associate and staff member who advised Yang on his interview and
motion to reconsider was problematic, we do not believe it to be separately sanctionable as
fraudulent conduct. The relevant disciplinary rule, DR 1-102(A)(4), provides that "[a) lawyernr
law firm shall not: ... [e]ngage in conduct involving dishonesty, fraud, deceit or
misrepresentation." See also N.Y.R. 8.4(c); DR 1-104(B), (C) & (D) (concerning oversight of
associates and staff); N.Y.R. 5.1(b), (c) & (d) (same). While the failure of Kuzmin and his staff

    Tr. 238. It appears that Yang was accompanied by another attorney from Kuzmin's office. 

    Tr.89. 




22992333v3
                                               14

                                                                                                    •
•

 to more clearly articulate to the USCIS the distinction between Yang's position concerning his
 use of fraudulent documents and the findings in the administrative record constituted a breach of
 Kuzmin's duty as an attorney, to act with diligence and competence, the Committee cannot
 conclude, by clear and convincing evidence, that Kuzmin or his subordinates engaged in
 dishonesty, fraud, deceit or misrepresentation.


         D.     Non-Refundable Fee Retainer

         The Committee finds that the standard retainer agreement utilized by Kuzmin until
 recently was in violation of the Disciplinary Rules in New York. Therefore, Kuzmin's use of
 such an agreement with his clients constitutes sanctionable misconduct. Kuzmin submitted to
 the Committee a sample retainer agreement dated March 2006. Exhibit E. In drafting the
 agreement, Kuzmin relied upon the retainer agreement used by the first immigration firm that he
 had worked for, Wilson & Associates. Tr. 260-61. Paragraph 2 provides, inter alia, that:

                Ifthe Client shall discharge the Attorney, the Client, however, shall
                still pay the fees in their entirety, as set forth in this Agreement, by
                reason of the fact that the Attorney may still have remaining legal
                obligations in respect of the Client, even though the Client
                discharged the Attorney. Upon discharge, the Attorney may elect
                to bill the Client at an hourly fee of $250 for past retained work



•
              and future work required by the Courts I DHS.

         It is now well-established that non-refundable retainer agreements constitute per se
 violations of the Disciplinary Rules of New York's Code of Professional Responsibility. DR 2­
 110A (3) ("A lawyer who withdraws from employment shall refund promptly any part of a fee
 paid in advance that has not been earned."); see also DR 2-106 (A), (C)(3) (prohibiting charging
 of "excessive" fees and fees "proscribed by law or rule of court"); N.Y. Rule 1.5(d) ("A lawyer
 may not enter into an arrangement for, charge or collect a nonrefundable retainer fee."); N.Y.
 Rule 1.5(a) ("A lawyer shall not make an agreement for, charge, or collect an excessive or illegal
 fee or expense."); see also Matter a/Cooperman, 83 N.Y.2d 465,471 (1994); Matter 0/ Perez­
 Olivo, 820 N.Y.S.2d 14, 15, 17-18 (N.Y. App. Div. 2006).

        At the hearing, Kuzmin testified that, in practice, his retainers were not non-refundable,
 and said that he had refunded full or partial fees on multiple occasions. Tr. 258-60, 261-63.

          Paragraph 3 of the retainer agreement provides that "[i]n the event fees are not timely
 paid, all work shall stop in respect of representing the Client, even though this might be to
 prejudice of the Client's case." This language violates Disciplinary Rule 2-110, which provides
 that (1) an attorney may not withdraw from employment without permission from a tribunal
 where required, and (2) where withdrawal is otherwise permitted or required, an attorney may not
 do so until he has "taken steps to the extent reasonably practicable to avoid foreseeable prejudice




•

 22992333v3
                                                  15
to the rights of the client." DR 2-llO(A)(1) & (2); see also N.Y. Rule 1.16 (d) ("If permission           •
for withdrawal from employment is required by the rules of a tribunal, a lawyer shall not
withdraw from employment in a matter before that tribunal without its permission. When
ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding good cause
for terminating the representation"); N.Y. Rule 1.16 (e) (identical to DR 2-11 O[A][l]).

        Kuzmin's counsel stated that he had reviewed Kuzmin's retainer agreement and edited
the language in Paragraphs 2 and 3 to make it consistent with New York ethical rules. Tr. 5-7;
Exhibit F.

        An aggravating factor with regard to this conduct is the vulnerability ofKuzmin's
immigrant clients. ABA Standards § 9.22(h). There are several mitigating factors: (1) absence
of prior discipline, (2) absence of a dishonest or selfish motive, (3) good faith effort to rectify the
consequence of his misconduct, (4) full cooperation with the Committee, (5) inexperience in the
practice of law, as demonstrated in part by Roman's reliance on the AILA sample retainer, and
(6) remorse.


VI.     Recommendation

         Based on clear and convincing evidence, the Committee finds that disciplinary action is
warranted in this case based on neglect of client matters and failure to comply with Court
scheduling orders and disciplinary rules. Fed. R. App. P. 46(c) ("A court of appeals may                  •
discipline an attorney who practices before it for conduct unbecoming a member of the bar or for
failure to comply with any court rule."). The record shows that (1) on multiple occasions,
Kuzmin missed Court deadlines; (2) Kuzmin missed both the initial briefing date and order to
show cause response date in Yang's case and failed to notify his client promptly; and (3) Kuzmin
used a retainer agreement that did not comport with New York's ethical rules. In addition,
Kuzmin repeatedly failed to formally withdraw from or stipulate to the dismissal of cases which
he had in practice abandoned, thus burdening the Court with extra work, and violating the
Court's scheduling orders.

        Kuzmin's pattern of dilatory conduct and the risk of prejudice to his unsophisticated
immigrant clients both constitute aggravating factors. ABA Standards § 9.22(c) & (h).
However, Kuzmin has presented several mitigating factors for the Committee to consider in
determining what sanctions are appropriate. Most important, Kuzmin has taken steps to reform
his practice and to promptly address recent administrative errors and difficulties. Though he has
submitted a few untimely filings, he has not defaulted in any cases since the Referral Order was
issued. See id § 9.32(d). Kuzmin has also implemented a new retainer agreement.

        In addition, Kuzmin's conduct appears to have been caused largely by personal
difficulties and a lack of case management skills. See id § 9 .32(c) & (f). Kuzmin and his
counsel have been extremely cooperative with the Committee's investigation by, among other



22992333v3
                                                  16

                                                                                                          •
•

 things, responding to multiple document requests. See id. § 9.32(e). Based upon the statements
 of the character witnesses, it appears that Kuzmin has a positive reputation in the immigration
 law bar and engages in significant pro bono work. See id. § 9.32(g). In addition, Kuzmin has
 never been previously sanctioned, and there is no indication that his conduct was motivated by a
 dishonest or selfish motive. See id. § 9.32 (a) & (b). Kuzmin is also remorseful about his
 conduct. See id. § 9.32(1).

       Based upon Kuzmin's misconduct with regard to neglect of client matters and failure to
 comply with Court orders, the Committee finds that a public reprimand is warranted.

          In addition, Kuzmin should be required, in connection with his practice in any federal
 court in the Second Circuit or in any federal administrative agency whose action is subject to the
 Second Circuit's review, to submit to the Committee a status report on the functioning of his
 practice, which shall include sworn statements identifying under oath each and every instance
 during each of the four reporting periods described below in which (l) a submission is not filed
 or is filed out of time; or (2) an application is made for permission to make a late filing only after
 the due date has passed. During these reporting periods, Kuzrnin should also submit to the
 Committee sworn statements noting (3) any criticism of his representation of his clients in any
 written order of the Court or any other tribunal. It is expected that these reports will show no
 such instances absent exigent circumstance, which circumstances should be attested to under
 oath in the respective report.



•
       In the event that a report is not timely filed or reveals deficiencies not justified by exigent
 circumstance, the Committee may recommend the imposition of additional discipline, including
 but not limited to suspension from the Second Circuit, without hearing further testimony.

         The following reporting periods and deadlines shall be observed. The report for each
 reporting period shall be mailed to the Committee Secretary within ten (10) days of the end of
 that reporting period. The first reporting period shall commence 10 days after the Committee's
 recommendation is mailed to Kuzmin and shall end six months after the Second Circuit issues its
 order of disposition in this matter. Each of the three subsequent reporting period shall be for a
 reporting period commencing at the end of the prior reporting and ending six months later. A
 total of four reports will be prepared and mailed to the Committee Secretary.




•

 22992333v3
                                                   17